Bolster, C. J.
The original writ described the defendants only by the above title. There is at law no such legal person. The named defendant, so-called, is neither a natural person, nor a corporation, nor an association as defined in G. L. (Ter. Ed.) Ch. 182, sec. 6, cf. Bouchard v. First People’s Trust, 253 Mass. 351, nor is the writ a writ in rem. No valid judgment could be entered upon such a writ nor could any execution be effectively served. The fact that counsel assumed to accept service “for the de*384fendants” cannot give jurisdiction where there is none, and the court must take notice of the limitations upon its own power. This writ is void. Since the plaintiff does not wish to amend, we do not decide whether such a writ is amendable. The case cited appears to ' indicate that it is.
Action dismissed.